COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00155-CR

Anthony Robert Safian                     §    From the 396th District Court

                                          §    of Tarrant County (1386101D)

v.                                        §    June 14, 2018

                                          §    Opinion by Justice Walker

The State of Texas                        §    (nfp)

                          JUDGMENT ON REMAND

      This appeal is on remand from the Texas Court of Criminal Appeals. This

court has again considered the record on appeal in this case and holds that there

was error in the trial court’s judgment.      The judgment is modified to reflect

Anthony Robert Safian’s conviction for a state jail felony. It is ordered that the

judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Sue Walker___________________
                                        Justice Sue Walker